Mr. Justice Gordon
delivered the opinion of the court, January 5th 1880.
Where a railroad company voluntarily subjects its employees to dangers which it ought to provide against, and an accident happens to an employee from a want of proper provision against such dangers, the company is undoubtedly liable. But, on the other hand, it is not liable for accident happening from the ordinary risks and dangers of the business, for it is a legal presumption that the servant assumed the risk of such accidents when he entered the service of the company. Patterson v. Railroad Co., 26 P. F. Smith 389. Again, we may further extend, this rule by saying, that the servant, or employee, assumes the risk of all dangers, however they may arise, against which he may protect himself by the exercise of ordinary observation and care. Furthermore, the master’s liability arises from the fact that he subjects his servant to dangers which in good faith he ought to provide against, but he is not responsible for those dangers to which the servant voluntarily subjects himself, though he does so without carelessness or breach of duty. These principles govern this ease. The bridge, by which young Sentmeyer was killed, was fifteen feet and six inches in height from the top of the railroad rails, whilst the height of the cars varied from nine to ten and one-half feet; thus, for the lower cars the bridge was sufficiently high, but for the higher ones, several inches too low. Sentmeyer had been, for several months previous to the accident,_ employed as flagman on one of the trains of this road, and therefore had, or ought to have had, knowledge of the height of the cars used upon it and also of the height of this bridge. These were matters which addressed themselves to his own observation, and, as we have already said, for the prudent exercise of that observation he was responsible. But did he give such attention to the dangers to which he was exposed as an ordinarily prudent man should have given to them ? Certainly not, or the accident would not have occurred. Pie had, almost every day for a month, passed and repassed under that bridge; he knew just where to look for it, and if he paid any attention to it whatever, he must have known that when standing at full length upon a car of medium height) say nine feet six inchesj there was but an inch or two between the bridge and the top of his head. What shall we say, *281then, of that man’s prudence who would thus risk his life on the difference of two or three inches in the height of a car ? But the court helow held the company rigidly to what it regarded as its duty in regard to the bridge, without any reference to the duty resting upon the deceased to give heed to a known and obvious, danger and prudently to care for himself. “ If,” reads the plaintiffs’ first point, “the jury believe from the evidence that it was required of the employees of the company, of the same class as Sentmeyer, and was usual and customary for them to be on the top of freight and stock cars whilst in motion, and the defendant permitted a bridge to be erected and maintained over its track of a height insufficient to allow the safe passage of persons while on the top of such freight or stock cars, and that while on the top of such cars Sentmeyer was knocked off and killed, while in the service of the company; they may find that the death of Sentmeyer was caused by such negligence of the company, as would make it liable to the plaintiffs in damages therefor.” This point was affirmed without qualification, and it amounts to an instruction that the defendant was bound to have all the bridges,' crossing its road, of such a height that whether its employees were careful or negligent no damage could result to them therefrom.
But what is the logical result of a doctrine such as this ? Is it not, that the company must not only guard its servants from probable but also from possible dangers, and that it must place no dependence on their care and skill even in the matter of their own preservation and personal safety ? That it must provide against their very negligence and become an insurer of their limbs and lives ? We need not say this will not do ; that neither natural nor artificial persons can bear a burden such as this, neither ought they so to do. When men are hired something must be predicated of their judgment and prudence, and, hence, when the employer furnishes them with tools amd appliances, which, though not the best possible, may, by ordinary care, be used without danger, he has discharged his duty and is not responsible for accidents.
But again: the defendant was liable for the consequences of such dangers as it subjected the employee to, and not for those to which he subjected himself. He was the flagman of the preceding train, and- his only duty on the train from which he was killed, was to ride upon it until he overtook his own train. His business was simply to take care of himself, and the whole duty of the company was discharged by affording him a safe place to ride. On that train there were two such places, the caboose and the locomotive ; he might have taken either and been perfectly safe; he took neither, but chose the top of the cars, the place of all others the most unsafe. No duty to the company called him to this position; he chose it of his own free will; he put himself in the place of danger and the direct consequence of this, his own voluntary act, *282was the loss of his life. Eor this, surely, the company was not liable, for it required of him no such risk. It furnished him with a safe conveyance, all it was at that time hound to do, and if he chose to turn that safe conveyance into one of danger it was no fault of the company.
As this disposes finally of the whole case, we will not dwell on any particular exceptions.
Judgment reversed.